Case 9:18-cv-80176-BB Document 268-14 Entered on FLSD Docket 08/16/2019 Page 1 of 16



    DEF_00050985.PDF.obj_8.ttf.sig_1.txt

        1     0:d=0 hl=4 l=6843 cons: SEQUENCE
        2     4:d=1 hl=2 l=    9 prim: OBJECT             :pkcs7‐signedData
        3    15:d=1 hl=4 l=6828 cons: cont [ 0 ]
        4    19:d=2 hl=4 l=6824 cons:    SEQUENCE
        5    23:d=3 hl=2 l=    1 prim:    INTEGER           :01
        6    26:d=3 hl=2 l= 11 cons:      SET
        7    28:d=4 hl=2 l=    9 cons:     SEQUENCE
        8    30:d=5 hl=2 l=    5 prim:      OBJECT            :sha1
        9    37:d=5 hl=2 l=    0 prim:      NULL
       10    39:d=3 hl=2 l= 97 cons:      SEQUENCE
       11    41:d=4 hl=2 l= 10 prim:       OBJECT            :1.3.6.1.4.1.311.2.1.4
       12    53:d=4 hl=2 l= 83 cons:       cont [ 0 ]
       13    55:d=5 hl=2 l= 81 cons:        SEQUENCE
       14    57:d=6 hl=2 l= 44 cons:         SEQUENCE
       15    59:d=7 hl=2 l= 10 prim:          OBJECT            :1.3.6.1.4.1.311.2.1.28
       16    71:d=7 hl=2 l= 30 cons:          cont [ 2 ]
       17    73:d=8 hl=2 l= 28 prim:           cont [ 0 ]
       18   103:d=6 hl=2 l= 33 cons:         SEQUENCE
       19   105:d=7 hl=2 l=    9 cons:        SEQUENCE
       20   107:d=8 hl=2 l=    5 prim:         OBJECT            :sha1
       21   114:d=8 hl=2 l=    0 prim:         NULL
       22   116:d=7 hl=2 l= 20 prim:          OCTET STRING
       23       0000 ‐ f2 7e 34 8d dc e7 b4 6a‐87 d3 20 67 52 b3 c3 21   .~4....j.. gR..!
       24       0010 ‐ 6d b8 8b ce                                       m...
       25   138:d=3 hl=4 l=5506 cons:     cont [ 0 ]
       26   142:d=4 hl=4 l=1219 cons:      SEQUENCE
       27   146:d=5 hl=4 l= 939 cons:       SEQUENCE
       28   150:d=6 hl=2 l=    3 cons:       cont [ 0 ]
       29   152:d=7 hl=2 l=    1 prim:        INTEGER           :02
       30   155:d=6 hl=2 l= 19 prim:         INTEGER
       30   :3300000071B32E8A6B82AA1F4E000000000071
       31   176:d=6 hl=2 l= 13 cons:         SEQUENCE
       32   178:d=7 hl=2 l=    9 prim:        OBJECT            :sha1WithRSAEncryption
       33   189:d=7 hl=2 l=    0 prim:        NULL
       34   191:d=6 hl=2 l= 119 cons:        SEQUENCE
       35   193:d=7 hl=2 l= 11 cons:          SET
       36   195:d=8 hl=2 l=    9 cons:         SEQUENCE
       37   197:d=9 hl=2 l=    3 prim:          OBJECT            :countryName
       38   202:d=9 hl=2 l=    2 prim:          PRINTABLESTRING   :US
       39   206:d=7 hl=2 l= 19 cons:          SET
       40   208:d=8 hl=2 l= 17 cons:           SEQUENCE
       41   210:d=9 hl=2 l=    3 prim:          OBJECT            :stateOrProvinceName
       42   215:d=9 hl=2 l= 10 prim:            PRINTABLESTRING   :Washington
       43   227:d=7 hl=2 l= 16 cons:          SET
       44   229:d=8 hl=2 l= 14 cons:           SEQUENCE
       45   231:d=9 hl=2 l=    3 prim:          OBJECT            :localityName
       46   236:d=9 hl=2 l=    7 prim:          PRINTABLESTRING   :Redmond
       47   245:d=7 hl=2 l= 30 cons:          SET
       48   247:d=8 hl=2 l= 28 cons:           SEQUENCE
       49   249:d=9 hl=2 l=    3 prim:          OBJECT            :organizationName
       50   254:d=9 hl=2 l= 21 prim:            PRINTABLESTRING   :Microsoft Corporation
       51   277:d=7 hl=2 l= 33 cons:          SET

                                                                                   Page: 1
Case 9:18-cv-80176-BB Document 268-14 Entered on FLSD Docket 08/16/2019 Page 2 of 16



    DEF_00050985.PDF.obj_8.ttf.sig_1.txt

       52   279:d=8 hl=2 l= 31 cons:              SEQUENCE
       53   281:d=9 hl=2 l=    3 prim:             OBJECT                  :commonName
       54   286:d=9 hl=2 l= 24 prim:               PRINTABLESTRING         :Microsoft Time‐Stamp
       54   PCA
       55   312:d=6 hl=2 l= 30 cons:            SEQUENCE
       56   314:d=7 hl=2 l= 13 prim:             UTCTIME           :150320173203Z
       57   329:d=7 hl=2 l= 13 prim:             UTCTIME           :160620173203Z
       58   344:d=6 hl=3 l= 179 cons:           SEQUENCE
       59   347:d=7 hl=2 l= 11 cons:             SET
       60   349:d=8 hl=2 l=    9 cons:            SEQUENCE
       61   351:d=9 hl=2 l=    3 prim:             OBJECT            :countryName
       62   356:d=9 hl=2 l=    2 prim:             PRINTABLESTRING   :US
       63   360:d=7 hl=2 l= 19 cons:             SET
       64   362:d=8 hl=2 l= 17 cons:              SEQUENCE
       65   364:d=9 hl=2 l=    3 prim:             OBJECT            :stateOrProvinceName
       66   369:d=9 hl=2 l= 10 prim:               PRINTABLESTRING   :Washington
       67   381:d=7 hl=2 l= 16 cons:             SET
       68   383:d=8 hl=2 l= 14 cons:              SEQUENCE
       69   385:d=9 hl=2 l=    3 prim:             OBJECT            :localityName
       70   390:d=9 hl=2 l=    7 prim:             PRINTABLESTRING   :Redmond
       71   399:d=7 hl=2 l= 30 cons:             SET
       72   401:d=8 hl=2 l= 28 cons:              SEQUENCE
       73   403:d=9 hl=2 l=    3 prim:             OBJECT            :organizationName
       74   408:d=9 hl=2 l= 21 prim:               PRINTABLESTRING   :Microsoft Corporation
       75   431:d=7 hl=2 l= 13 cons:             SET
       76   433:d=8 hl=2 l= 11 cons:              SEQUENCE
       77   435:d=9 hl=2 l=    3 prim:             OBJECT            :organizationalUnitName
       78   440:d=9 hl=2 l=    4 prim:             PRINTABLESTRING   :MOPR
       79   446:d=7 hl=2 l= 39 cons:             SET
       80   448:d=8 hl=2 l= 37 cons:              SEQUENCE
       81   450:d=9 hl=2 l=    3 prim:             OBJECT            :organizationalUnitName
       82   455:d=9 hl=2 l= 30 prim:               PRINTABLESTRING   :nCipher DSE
       82   ESN:B8EC‐30A4‐7144
       83   487:d=7 hl=2 l= 37 cons:             SET
       84   489:d=8 hl=2 l= 35 cons:              SEQUENCE
       85   491:d=9 hl=2 l=    3 prim:             OBJECT                  :commonName
       86   496:d=9 hl=2 l= 28 prim:               PRINTABLESTRING         :Microsoft Time‐Stamp
       86   Service
       87   526:d=6 hl=4 l= 290 cons:            SEQUENCE
       88   530:d=7 hl=2 l= 13 cons:              SEQUENCE
       89   532:d=8 hl=2 l=    9 prim:             OBJECT                  :rsaEncryption
       90   543:d=8 hl=2 l=    0 prim:             NULL
       91   545:d=7 hl=4 l= 271 prim:             BIT STRING
       92       0000 ‐ 00 30 82 01 0a 02   82   01‐01 00 ea 91   bd   b2   88   fd   .0..............
       93       0010 ‐ 14 6f 21 36 28 03   66   33‐3a 66 08 fb   5b   4b   a4   ab   .o!6(.f3:f..[K..
       94       0020 ‐ a0 28 34 4a 43 32   08   c0‐86 e5 c9 3d   d5   25   bc   7b   .(4JC2.....=.%.{
       95       0030 ‐ 3e 62 87 d6 7d ef   0f   74‐53 a3 f1 91   63   88   74   7f   >b..}..tS...c.t.
       96       0040 ‐ e8 24 cd 03 50 c5   f1   ca‐00 16 7b a5   39   b0   06   1c   .$..P.....{.9...
       97       0050 ‐ 3c 44 7e f9 eb c4   b2   81‐bc 17 23 ba   fd   65   38   19   <D~.......#..e8.
       98       0060 ‐ 85 7f ca a0 29 fd   f6   3a‐c0 0b 2f 68   f4   e0   34   4e   ....)..:../h..4N
       99       0070 ‐ 7d 6f 17 c0 6e 99   aa   fa‐7f 61 25 d1   26   70   d2   74   }o..n....a%.&p.t
      100       0080 ‐ 7d df 61 73 5c ce   54   2a‐39 51 03 33   09   f8   50   ad   }.as\.T*9Q.3..P.

                                                                                               Page: 2
Case 9:18-cv-80176-BB Document 268-14 Entered on FLSD Docket 08/16/2019 Page 3 of 16



    DEF_00050985.PDF.obj_8.ttf.sig_1.txt

      101        0090 ‐ 78 c7 89 08 b6 d4   85   2a‐3f d7 d8   1f   51   ea   ef   fc   x......*?...Q...
      102        00a0 ‐ 68 5e b5 c1 e7 07   68   32‐8d 2f 72   51   fe   03   31   47   h^....h2./rQ..1G
      103        00b0 ‐ 51 c5 d2 eb 72 07   af   20‐95 f8 da   6a   f8   77   67   e4   Q...r.. ...j.wg.
      104        00c0 ‐ 60 9a 70 4c ab 45   cb   7e‐08 af e5   81   d4   57   cf   3a   `.pL.E.~.....W.:
      105        00d0 ‐ cc 13 75 9d 26 cd   a0   a2‐69 50 bc   3a   88   94   df   b0   ..u.&...iP.:....
      106        00e0 ‐ 54 38 de 89 39 cd   86   32‐a5 90 0f   7e   bf   ed   cc   94   T8..9..2...~....
      107        00f0 ‐ 25 a6 41 86 61 26   c7   dd‐37 7e 5c   0d   e8   17   ca   37   %.A.a&..7~\....7
      108        0100 ‐ 7f e8 24 b6 4e b4   f8   1b‐23 eb 02   03   01   00   01        ..$.N...#......
      109    820:d=6 hl=4 l= 265 cons:            cont [ 3 ]
      110    824:d=7 hl=4 l= 261 cons:             SEQUENCE
      111    828:d=8 hl=2 l= 29 cons:               SEQUENCE
      112    830:d=9 hl=2 l=    3 prim:              OBJECT                   :X509v3 Subject Key
      112    Identifier
      113    835:d=9 hl=2 l= 22 prim:              OCTET STRING
      114        0000 ‐ 04 14 f8 fd 23 87   05 94‐80 56 cd 33 a5 41 c2 6c               ....#....V.3.A.l
      115        0010 ‐ cc 08 36 c8 b2 a2                                               ..6...
      116    859:d=8 hl=2 l= 31 cons:              SEQUENCE
      117    861:d=9 hl=2 l=    3 prim:             OBJECT                    :X509v3 Authority Key
      117    Identifier
      118    866:d=9 hl=2 l= 24 prim:              OCTET STRING
      119        0000 ‐ 30 16 80 14 23 34   f8 d9‐52 46 70 0a ed 40 fb 76   0...#4..RFp..@.v
      120        0010 ‐ fb b3 2b b0 c3 35   b3 0f‐                          ..+..5..
      121    892:d=8 hl=2 l= 84 cons:             SEQUENCE
      122    894:d=9 hl=2 l=    3 prim:            OBJECT            :X509v3 CRL
      122    Distribution Points
      123    899:d=9 hl=2 l= 77 prim:                OCTET STRING
      124        0000 ‐ 30 4b 30 49 a0 47   a0   45‐86 43 68 74 74       70   3a   2f   0K0I.G.E.Chttp:/
      125        0010 ‐ 2f 63 72 6c 2e 6d   69   63‐72 6f 73 6f 66       74   2e   63   /crl.microsoft.c
      126        0020 ‐ 6f 6d 2f 70 6b 69   2f   63‐72 6c 2f 70 72       6f   64   75   om/pki/crl/produ
      127        0030 ‐ 63 74 73 2f 4d 69   63   72‐6f 73 6f 66 74       54   69   6d   cts/MicrosoftTim
      128        0040 ‐ 65 53 74 61 6d 70   50   43‐41 2e 63 72 6c                      eStampPCA.crl
      129    978:d=8 hl=2 l= 88 cons:               SEQUENCE
      130    980:d=9 hl=2 l=    8 prim:              OBJECT                   :Authority Information
      130    Access
      131    990:d=9 hl=2 l= 76 prim:                OCTET STRING
      132        0000 ‐ 30 4a 30 48 06 08   2b   06‐01 05 05 07 30       02   86   3c   0J0H..+.....0..<
      133        0010 ‐ 68 74 74 70 3a 2f   2f   77‐77 77 2e 6d 69       63   72   6f   http://www.micro
      134        0020 ‐ 73 6f 66 74 2e 63   6f   6d‐2f 70 6b 69 2f       63   65   72   soft.com/pki/cer
      135        0030 ‐ 74 73 2f 4d 69 63   72   6f‐73 6f 66 74 54       69   6d   65   ts/MicrosoftTime
      136        0040 ‐ 53 74 61 6d 70 50   43   41‐2e 63 72 74                         StampPCA.crt
      137   1068:d=8 hl=2 l= 19 cons:               SEQUENCE
      138   1070:d=9 hl=2 l=    3 prim:              OBJECT                   :X509v3 Extended Key
      138   Usage
      139   1075:d=9 hl=2 l= 12 prim:              OCTET STRING
      140        0000 ‐ 30 0a 06 08 2b 06   01 05‐05 07 03 08               0...+.......
      141   1089:d=5 hl=2 l= 13 cons:          SEQUENCE
      142   1091:d=6 hl=2 l=    9 prim:         OBJECT            :sha1WithRSAEncryption
      143   1102:d=6 hl=2 l=    0 prim:         NULL
      144   1104:d=5 hl=4 l= 257 prim:         BIT STRING
      145        0000 ‐ 00 2d 04 b4 ca 29   0b 59‐fc 2e ea a0 af 4c 4e 68   .‐...).Y.....LNh
      146        0010 ‐ 04 f8 92 ed 29 c2   66 cc‐6b 70 c9 87 e8 be 87 fc   ....).f.kp......
      147        0020 ‐ 5d f4 dd 4f a5 1a   6f 78‐97 ad 6b 05 38 51 41 72   ]..O..ox..k.8QAr

                                                                                                  Page: 3
Case 9:18-cv-80176-BB Document 268-14 Entered on FLSD Docket 08/16/2019 Page 4 of 16



    DEF_00050985.PDF.obj_8.ttf.sig_1.txt

      148        0030 ‐ 9d 39 e4 1a 1b c3 6d 71‐fc 70 b6 d3 cc b6 90 58   .9....mq.p.....X
      149        0040 ‐ 04 28 3f d6 1e ef 83 b3‐14 18 0c 95 0b f7 a5 11   .(?.............
      150        0050 ‐ 13 98 c6 85 56 5e ee 33‐b4 0c 37 b5 80 ea f5 12   ....V^.3..7.....
      151        0060 ‐ 68 d9 2e 7b 86 08 72 3b‐14 7b d4 d9 d0 16 4f c0   h..{..r;.{....O.
      152        0070 ‐ 2f 0b 1f 2d ca e5 1b d0‐ae e9 84 b0 8f 0b 5d 73   /..‐..........]s
      153        0080 ‐ b8 16 81 40 23 58 2c ea‐61 aa fe bd 7f d3 8d 5a   ...@#X,.a......Z
      154        0090 ‐ 70 fc 79 cd 66 96 65 63‐b5 05 12 76 e2 2a 3b 2b   p.y.f.ec...v.*;+
      155        00a0 ‐ ed 82 ac 9a ec 27 41 a7‐97 0e 23 16 9f 41 c8 4e   .....'A...#..A.N
      156        00b0 ‐ 6d 53 11 40 04 cc 60 99‐da 98 ec 2b ae 97 fb e0   mS.@..`....+....
      157        00c0 ‐ 7d f5 ba 8b 00 f4 25 17‐7f 62 7a bb 51 57 c1 f0   }.....%..bz.QW..
      158        00d0 ‐ f0 cd 9c 1b 61 73 ad 95‐8c 2b 76 22 a8 ab 70 38   ....as...+v"..p8
      159        00e0 ‐ b4 01 28 7d 66 42 53 de‐9f f4 07 7c 5a 30 0e 82   ..(}fBS....|Z0..
      160        00f0 ‐ 03 59 f6 84 86 b9 15 25‐62 b0 0b d2 cf f1 db 96   .Y.....%b.......
      161        0100 ‐ 45                                                E
      162   1365:d=4 hl=4 l=1260 cons:      SEQUENCE
      163   1369:d=5 hl=4 l= 980 cons:       SEQUENCE
      164   1373:d=6 hl=2 l=    3 cons:       cont [ 0 ]
      165   1375:d=7 hl=2 l=    1 prim:        INTEGER           :02
      166   1378:d=6 hl=2 l= 19 prim:         INTEGER
      166   :33000000CA6CD5321235C4E1550001000000CA
      167   1399:d=6 hl=2 l= 13 cons:         SEQUENCE
      168   1401:d=7 hl=2 l=    9 prim:        OBJECT            :sha1WithRSAEncryption
      169   1412:d=7 hl=2 l=    0 prim:        NULL
      170   1414:d=6 hl=2 l= 121 cons:        SEQUENCE
      171   1416:d=7 hl=2 l= 11 cons:          SET
      172   1418:d=8 hl=2 l=    9 cons:         SEQUENCE
      173   1420:d=9 hl=2 l=    3 prim:          OBJECT            :countryName
      174   1425:d=9 hl=2 l=    2 prim:          PRINTABLESTRING   :US
      175   1429:d=7 hl=2 l= 19 cons:          SET
      176   1431:d=8 hl=2 l= 17 cons:           SEQUENCE
      177   1433:d=9 hl=2 l=    3 prim:          OBJECT            :stateOrProvinceName
      178   1438:d=9 hl=2 l= 10 prim:            PRINTABLESTRING   :Washington
      179   1450:d=7 hl=2 l= 16 cons:          SET
      180   1452:d=8 hl=2 l= 14 cons:           SEQUENCE
      181   1454:d=9 hl=2 l=    3 prim:          OBJECT            :localityName
      182   1459:d=9 hl=2 l=    7 prim:          PRINTABLESTRING   :Redmond
      183   1468:d=7 hl=2 l= 30 cons:          SET
      184   1470:d=8 hl=2 l= 28 cons:           SEQUENCE
      185   1472:d=9 hl=2 l=    3 prim:          OBJECT            :organizationName
      186   1477:d=9 hl=2 l= 21 prim:            PRINTABLESTRING   :Microsoft Corporation
      187   1500:d=7 hl=2 l= 35 cons:          SET
      188   1502:d=8 hl=2 l= 33 cons:           SEQUENCE
      189   1504:d=9 hl=2 l=    3 prim:          OBJECT            :commonName
      190   1509:d=9 hl=2 l= 26 prim:            PRINTABLESTRING   :Microsoft Code Signing
      190   PCA
      191   1537:d=6 hl=2 l= 30 cons:         SEQUENCE
      192   1539:d=7 hl=2 l= 13 prim:          UTCTIME           :140422173900Z
      193   1554:d=7 hl=2 l= 13 prim:          UTCTIME           :150722173900Z
      194   1569:d=6 hl=3 l= 131 cons:        SEQUENCE
      195   1572:d=7 hl=2 l= 11 cons:          SET
      196   1574:d=8 hl=2 l=    9 cons:         SEQUENCE
      197   1576:d=9 hl=2 l=    3 prim:          OBJECT            :countryName

                                                                                    Page: 4
Case 9:18-cv-80176-BB Document 268-14 Entered on FLSD Docket 08/16/2019 Page 5 of 16



    DEF_00050985.PDF.obj_8.ttf.sig_1.txt

      198   1581:d=9    hl=2   l=     2 prim:              PRINTABLESTRING    :US
      199   1585:d=7    hl=2   l=    19 cons:            SET
      200   1587:d=8    hl=2   l=    17 cons:             SEQUENCE
      201   1589:d=9    hl=2   l=     3 prim:              OBJECT             :stateOrProvinceName
      202   1594:d=9    hl=2   l=    10 prim:              PRINTABLESTRING    :Washington
      203   1606:d=7    hl=2   l=    16 cons:            SET
      204   1608:d=8    hl=2   l=    14 cons:             SEQUENCE
      205   1610:d=9    hl=2   l=     3 prim:              OBJECT             :localityName
      206   1615:d=9    hl=2   l=     7 prim:              PRINTABLESTRING    :Redmond
      207   1624:d=7    hl=2   l=    30 cons:            SET
      208   1626:d=8    hl=2   l=    28 cons:             SEQUENCE
      209   1628:d=9    hl=2   l=     3 prim:              OBJECT             :organizationName
      210   1633:d=9    hl=2   l=    21 prim:              PRINTABLESTRING    :Microsoft Corporation
      211   1656:d=7    hl=2   l=    13 cons:            SET
      212   1658:d=8    hl=2   l=    11 cons:             SEQUENCE
      213   1660:d=9    hl=2   l=     3 prim:              OBJECT             :organizationalUnitName
      214   1665:d=9    hl=2   l=     4 prim:              PRINTABLESTRING    :MOPR
      215   1671:d=7    hl=2   l=    30 cons:            SET
      216   1673:d=8    hl=2   l=    28 cons:             SEQUENCE
      217   1675:d=9    hl=2   l=     3 prim:              OBJECT             :commonName
      218   1680:d=9    hl=2   l=    21 prim:              PRINTABLESTRING    :Microsoft Corporation
      219   1703:d=6    hl=4   l=   290 cons:           SEQUENCE
      220   1707:d=7    hl=2   l=    13 cons:            SEQUENCE
      221   1709:d=8    hl=2   l=     9 prim:             OBJECT              :rsaEncryption
      222   1720:d=8    hl=2   l=     0 prim:             NULL
      223   1722:d=7    hl=4   l=   271 prim:            BIT STRING
      224        0000   ‐ 00   30   82 01 0a 02   82   01‐01 00 96 71 5d ed   06   46   .0.........q]..F
      225        0010   ‐ fa   84   cb 9d 5b b7   46   c7‐b0 e1 b4 11 39 03   ad   b1   ....[.F.....9...
      226        0020   ‐ 15   73   60 9c eb a7   b6   6e‐1a 3c 3f ff 65 e3   34   f1   .s`....n.<?.e.4.
      227        0030   ‐ a6   a5   21 5e 56 99   6c   58‐e4 92 a1 0a 5c c2   d3   dc   ..!^V.lX....\...
      228        0040   ‐ 52   2f   0c 65 9a 20   61   40‐53 31 9c 6c 8f 21   7d   ba   R/.e. a@S1.l.!}.
      229        0050   ‐ f9   fe   13 50 52 60   95   3a‐5b b9 58 a5 74 61   41   a9   ...PR`.:[.X.taA.
      230        0060   ‐ 94   e0   ad 26 4e 4c   a1   97‐70 49 27 5e 7c 67   ca   4f   ...&NL..pI'^|g.O
      231        0070   ‐ 1e   71   84 46 bc 1d   4b   b6‐e2 0f c5 c6 27 c9   07   e6   .q.F..K.....'...
      232        0080   ‐ 7a   0a   a5 17 00 19   4c   70‐45 38 2d 81 b4 50   aa   c5   z.....LpE8‐..P..
      233        0090   ‐ 67   d1   fa 79 bc c5   cc   a1‐72 9b f4 25 34 98   f8   54   g..y....r..%4..T
      234        00a0   ‐ df   12   39 38 12 2f   a4   6b‐a5 9a 7e c7 62 d1   dc   cf   ..98./.k..~.b...
      235        00b0   ‐ ed   3d   34 f8 b9 df   35   30‐ba ec 79 32 a9 e1   a9   ac   .=4...50..y2....
      236        00c0   ‐ 55   4d   4c 7f 4c 56   c3   13‐0b 76 f1 07 f9 cc   47   ac   UML.LV...v....G.
      237        00d0   ‐ fb   88   d5 52 a5 1e   28   fa‐3d 2d cf cf 84 98   86   71   ...R..(.=‐.....q
      238        00e0   ‐ 65   11   cf 85 c9 09   44   86‐e1 6f e7 b1 fc ac   40   44   e.....D..o....@D
      239        00f0   ‐ a5   a9   8b 23 3f 82   49   9d‐d5 96 59 50 13 59   18   73   ...#?.I...YP.Y.s
      240        0100   ‐ ff   43   0c ad 2b d4   7f   30‐40 67 02 03 01 00   01        .C..+..0@g.....
      241   1997:d=6    hl=4   l=   352 cons:           cont [ 3 ]
      242   2001:d=7    hl=4   l=   348 cons:            SEQUENCE
      243   2005:d=8    hl=2   l=    19 cons:             SEQUENCE
      244   2007:d=9    hl=2   l=     3 prim:              OBJECT             :X509v3 Extended Key
      244   Usage
      245   2012:d=9    hl=2   l= 12 prim:           OCTET STRING
      246        0000   ‐ 30   0a 06 08 2b 06 01 05‐05 07 03 03                         0...+.......
      247   2026:d=8    hl=2   l= 29 cons:          SEQUENCE
      248   2028:d=9    hl=2   l=   3 prim:          OBJECT                   :X509v3 Subject Key

                                                                                                  Page: 5
Case 9:18-cv-80176-BB Document 268-14 Entered on FLSD Docket 08/16/2019 Page 6 of 16



    DEF_00050985.PDF.obj_8.ttf.sig_1.txt

            Identifier
      249   2033:d=9 hl=2 l= 22 prim:              OCTET STRING
      250        0000 ‐ 04 14 1f 5e e2 5d   50 8d‐56 86 be 4a 3c cf 04 e8           ...^.]P.V..J<...
      251        0010 ‐ a7 87 b5 cb bf 83                                           ......
      252   2057:d=8 hl=2 l= 81 cons:              SEQUENCE
      253   2059:d=9 hl=2 l=    3 prim:             OBJECT                :X509v3 Subject
      253   Alternative Name
      254   2064:d=9 hl=2 l= 74 prim:                OCTET STRING
      255        0000 ‐ 30 48 a4 46 30 44   31   0d‐30 0b 06 03 55   04   0b   13   0H.F0D1.0...U...
      256        0010 ‐ 04 4d 4f 50 52 31   33   30‐31 06 03 55 04   05   13   2a   .MOPR1301..U...*
      257        0020 ‐ 33 31 35 39 35 2b   62   34‐32 31 38 66 31   33   2d   36   31595+b4218f13‐6
      258        0030 ‐ 66 63 61 2d 34 39   30   66‐2d 39 63 34 37   2d   33   66   fca‐490f‐9c47‐3f
      259        0040 ‐ 63 35 35 37 64 66   63   34‐34 30                           c557dfc440
      260   2140:d=8 hl=2 l= 31 cons:               SEQUENCE
      261   2142:d=9 hl=2 l=    3 prim:              OBJECT               :X509v3 Authority Key
      261   Identifier
      262   2147:d=9 hl=2 l= 24 prim:              OCTET STRING
      263        0000 ‐ 30 16 80 14 cb 11   e8 ca‐d2 b4 16 58 01 c9 37 2e   0..........X..7.
      264        0010 ‐ 33 16 16 b9 4c 9a   0a 1f‐                          3...L...
      265   2173:d=8 hl=2 l= 86 cons:             SEQUENCE
      266   2175:d=9 hl=2 l=    3 prim:            OBJECT            :X509v3 CRL
      266   Distribution Points
      267   2180:d=9 hl=2 l= 79 prim:                OCTET STRING
      268        0000 ‐ 30 4d 30 4b a0 49   a0   47‐86 45 68 74 74   70   3a   2f   0M0K.I.G.Ehttp:/
      269        0010 ‐ 2f 63 72 6c 2e 6d   69   63‐72 6f 73 6f 66   74   2e   63   /crl.microsoft.c
      270        0020 ‐ 6f 6d 2f 70 6b 69   2f   63‐72 6c 2f 70 72   6f   64   75   om/pki/crl/produ
      271        0030 ‐ 63 74 73 2f 4d 69   63   43‐6f 64 53 69 67   50   43   41   cts/MicCodSigPCA
      272        0040 ‐ 5f 30 38 2d 33 31   2d   32‐30 31 30 2e 63   72   6c        _08‐31‐2010.crl
      273   2261:d=8 hl=2 l= 90 cons:               SEQUENCE
      274   2263:d=9 hl=2 l=    8 prim:              OBJECT               :Authority Information
      274   Access
      275   2273:d=9 hl=2 l= 78 prim:                OCTET STRING
      276        0000 ‐ 30 4c 30 4a 06 08   2b   06‐01 05 05 07 30   02   86   3e   0L0J..+.....0..>
      277        0010 ‐ 68 74 74 70 3a 2f   2f   77‐77 77 2e 6d 69   63   72   6f   http://www.micro
      278        0020 ‐ 73 6f 66 74 2e 63   6f   6d‐2f 70 6b 69 2f   63   65   72   soft.com/pki/cer
      279        0030 ‐ 74 73 2f 4d 69 63   43   6f‐64 53 69 67 50   43   41   5f   ts/MicCodSigPCA_
      280        0040 ‐ 30 38 2d 33 31 2d   32   30‐31 30 2e 63 72   74             08‐31‐2010.crt
      281   2353:d=5 hl=2 l= 13 cons:            SEQUENCE
      282   2355:d=6 hl=2 l=    9 prim:           OBJECT             :sha1WithRSAEncryption
      283   2366:d=6 hl=2 l=    0 prim:           NULL
      284   2368:d=5 hl=4 l= 257 prim:           BIT STRING
      285        0000 ‐ 00 77 5c eb d7 91   3d   cd‐bd 7b 83 d9 85   a9   b0   43   .w\...=..{.....C
      286        0010 ‐ 9d 73 7c 17 c9 0f   ed   36‐db c7 b5 2c 1b   5e   fb   54   .s|....6...,.^.T
      287        0020 ‐ 05 3a 83 71 40 81   09   a2‐b7 71 26 5e d6   7d   b6   6c   .:.q@....q&^.}.l
      288        0030 ‐ 3b c9 aa 5f 5d 03   18   2a‐1d 27 7e 07 e9   c5   65   1f   ;.._]..*.'~...e.
      289        0040 ‐ b5 cf 0d b7 54 c7   28   38‐5a 88 e7 7b c1   19   b6   56   ....T.(8Z..{...V
      290        0050 ‐ 32 ba e2 cc cb 93   db   af‐6e 0f 5d 44 f5   d4   b0   ef   2.......n.]D....
      291        0060 ‐ 1b d5 4e c1 af 0e   ef   20‐9b f2 e1 fe 27   5d   e8   c5   ..N.... ....']..
      292        0070 ‐ ff 61 f6 19 d2 28   0a   22‐9d df cd 70 82   9e   18   72   .a...(."...p...r
      293        0080 ‐ d8 23 cc 7a 2c 43   ee   ff‐ea c0 e0 e6 1d   aa   9e   97   .#.z,C..........
      294        0090 ‐ 33 00 52 6f 07 b8   d3   88‐6c de a4 06 35   a7   c2   53   3.Ro....l...5..S
      295        00a0 ‐ 86 65 11 77 09 8f   35   59‐b9 d8 86 a8 00   fe   f8   31   .e.w..5Y.......1

                                                                                              Page: 6
Case 9:18-cv-80176-BB Document 268-14 Entered on FLSD Docket 08/16/2019 Page 7 of 16



    DEF_00050985.PDF.obj_8.ttf.sig_1.txt

      296        00b0 ‐ 7d 2c f4 8c 05 9d   c0   c1‐d5   77   72   6c   e9   4d   59   26   },.......wrl.MY&
      297        00c0 ‐ 83 f1 c2 b2 88 57   93   35‐00   7c   50   2b   bc   59   fc   fe   .....W.5.|P+.Y..
      298        00d0 ‐ 1c 29 38 82 d3 de   52   97‐45   29   18   4e   96   5b   9d   ba   .)8...R.E).N.[..
      299        00e0 ‐ 5f 1b a3 f1 27 50   ea   07‐95   e8   6d   34   0d   38   57   dc   _...'P....m4.8W.
      300        00f0 ‐ 37 28 35 95 3a 38   9c   d4‐ed   6a   85   5d   0e   22   11   5e   7(5.:8...j.].".^
      301        0100 ‐ 7b                                                                  {
      302   2629:d=4 hl=4 l=1468 cons:       SEQUENCE
      303   2633:d=5 hl=4 l= 932 cons:        SEQUENCE
      304   2637:d=6 hl=2 l=    3 cons:        cont [ 0 ]
      305   2639:d=7 hl=2 l=    1 prim:         INTEGER           :02
      306   2642:d=6 hl=2 l= 10 prim:          INTEGER           :6133261A000000000031
      307   2654:d=6 hl=2 l= 13 cons:          SEQUENCE
      308   2656:d=7 hl=2 l=    9 prim:         OBJECT            :sha1WithRSAEncryption
      309   2667:d=7 hl=2 l=    0 prim:         NULL
      310   2669:d=6 hl=2 l= 95 cons:          SEQUENCE
      311   2671:d=7 hl=2 l= 19 cons:           SET
      312   2673:d=8 hl=2 l= 17 cons:            SEQUENCE
      313   2675:d=9 hl=2 l= 10 prim:             OBJECT            :domainComponent
      314   2687:d=9 hl=2 l=    3 prim:           IA5STRING         :com
      315   2692:d=7 hl=2 l= 25 cons:           SET
      316   2694:d=8 hl=2 l= 23 cons:            SEQUENCE
      317   2696:d=9 hl=2 l= 10 prim:             OBJECT            :domainComponent
      318   2708:d=9 hl=2 l=    9 prim:           IA5STRING         :microsoft
      319   2719:d=7 hl=2 l= 45 cons:           SET
      320   2721:d=8 hl=2 l= 43 cons:            SEQUENCE
      321   2723:d=9 hl=2 l=    3 prim:           OBJECT            :commonName
      322   2728:d=9 hl=2 l= 36 prim:             PRINTABLESTRING   :Microsoft Root
      322   Certificate Authority
      323   2766:d=6 hl=2 l= 30 cons:            SEQUENCE
      324   2768:d=7 hl=2 l= 13 prim:             UTCTIME           :100831221932Z
      325   2783:d=7 hl=2 l= 13 prim:             UTCTIME           :200831222932Z
      326   2798:d=6 hl=2 l= 121 cons:           SEQUENCE
      327   2800:d=7 hl=2 l= 11 cons:             SET
      328   2802:d=8 hl=2 l=    9 cons:            SEQUENCE
      329   2804:d=9 hl=2 l=    3 prim:             OBJECT            :countryName
      330   2809:d=9 hl=2 l=    2 prim:             PRINTABLESTRING   :US
      331   2813:d=7 hl=2 l= 19 cons:             SET
      332   2815:d=8 hl=2 l= 17 cons:              SEQUENCE
      333   2817:d=9 hl=2 l=    3 prim:             OBJECT            :stateOrProvinceName
      334   2822:d=9 hl=2 l= 10 prim:               PRINTABLESTRING   :Washington
      335   2834:d=7 hl=2 l= 16 cons:             SET
      336   2836:d=8 hl=2 l= 14 cons:              SEQUENCE
      337   2838:d=9 hl=2 l=    3 prim:             OBJECT            :localityName
      338   2843:d=9 hl=2 l=    7 prim:             PRINTABLESTRING   :Redmond
      339   2852:d=7 hl=2 l= 30 cons:             SET
      340   2854:d=8 hl=2 l= 28 cons:              SEQUENCE
      341   2856:d=9 hl=2 l=    3 prim:             OBJECT            :organizationName
      342   2861:d=9 hl=2 l= 21 prim:               PRINTABLESTRING   :Microsoft Corporation
      343   2884:d=7 hl=2 l= 35 cons:             SET
      344   2886:d=8 hl=2 l= 33 cons:              SEQUENCE
      345   2888:d=9 hl=2 l=    3 prim:             OBJECT            :commonName
      346   2893:d=9 hl=2 l= 26 prim:               PRINTABLESTRING   :Microsoft Code Signing

                                                                                                      Page: 7
Case 9:18-cv-80176-BB Document 268-14 Entered on FLSD Docket 08/16/2019 Page 8 of 16



    DEF_00050985.PDF.obj_8.ttf.sig_1.txt

            PCA
      347   2921:d=6 hl=4    l=   290 cons:           SEQUENCE
      348   2925:d=7 hl=2    l=    13 cons:            SEQUENCE
      349   2927:d=8 hl=2    l=     9 prim:             OBJECT                  :rsaEncryption
      350   2938:d=8 hl=2    l=     0 prim:             NULL
      351   2940:d=7 hl=4    l=   271 prim:            BIT STRING
      352        0000 ‐ 00   30   82 01 0a 02   82   01‐01 00 b2 72   59   5c   19   30   .0.........rY\.0
      353        0010 ‐ 64   bf   1d 9a 60 20   20   42‐99 76 53 6c   3e   1b   d6   6f   d...` B.vSl>..o
      354        0020 ‐ cc   cb   f1 ea 6b fe   97   16‐10 e0 df 3a   74   83   1a   b7   ....k......:t...
      355        0030 ‐ 2f   a0   32 ec ff de   c2   42‐4e 23 d5 72   00   db   35   57   /.2....BN#.r..5W
      356        0040 ‐ 0a   89   ca ae 20 49   f4   f0‐68 ac 4d 4b   8d   a5   bd   79   .... I..h.MK...y
      357        0050 ‐ 4b   71   9b 47 07 da   fd   25‐df 9d 75 88   cf   aa   73   44   Kq.G...%..u...sD
      358        0060 ‐ 7f   d7   81 db f3 bd   f2   36‐a4 c9 5c 45   dc   af   ad   3d   .......6..\E...=
      359        0070 ‐ e0   28   68 97 1a a7   a5   72‐73 56 f1 17   94   e4   fd   35   .(h....rsV.....5
      360        0080 ‐ 94   72   a0 d6 76 5f   1e   77‐45 83 85 38   16   d0   73   5b   .r..v_.wE..8..s[
      361        0090 ‐ 05   ba   67 52 8d a5   b2   69‐2f da 19 0b   fe   92   74   29   ..gR...i/.....t)
      362        00a0 ‐ e2   76   2f 54 dd 14   30   59‐f8 d2 8d 62   fd   cb   c9   5f   .v/T..0Y...b..._
      363        00b0 ‐ 46   31   50 b9 27 13   e4   40‐30 cf 72 29   10   28   22   c7   F1P.'..@0.r).(".
      364        00c0 ‐ 37   4e   3d a0 32 3d   90   cd‐a1 38 06 85   5c   4e   56   82   7N=.2=...8..\NV.
      365        00d0 ‐ 28   2a   05 32 b7 4b   d7   4f‐63 e7 d2 2d   62   f1   45   3d   (*.2.K.Oc..‐b.E=
      366        00e0 ‐ e7   ac   08 00 f6 46   a1   9e‐d1 5b 8c 26   53   e8   7a   aa   .....F...[.&S.z.
      367        00f0 ‐ 4a   f2   46 cf 37 3c   38   9e‐b4 77 5c a5   17   9e   8d   cb   J.F.7<8..w\.....
      368        0100 ‐ 11   8f   56 3c c1 ac   09   5f‐03 d3 02 03   01   00   01        ..V<..._.......
      369   3215:d=6 hl=4    l=   350 cons:           cont [ 3 ]
      370   3219:d=7 hl=4    l=   346 cons:            SEQUENCE
      371   3223:d=8 hl=2    l=    15 cons:             SEQUENCE
      372   3225:d=9 hl=2    l=     3 prim:              OBJECT                 :X509v3 Basic
      372   Constraints
      373   3230:d=9 hl=2    l=   1 prim:               BOOLEAN                 :255
      374   3233:d=9 hl=2    l=   5 prim:               OCTET STRING
      375        0000 ‐ 30   03 01 01 ff                                                  0....
      376   3240:d=8 hl=2    l= 29 cons:               SEQUENCE
      377   3242:d=9 hl=2    l=   3 prim:               OBJECT                  :X509v3 Subject Key
      377   Identifier
      378   3247:d=9 hl=2    l=    22 prim:          OCTET STRING
      379        0000 ‐ 04   14   cb 11 e8 ca d2 b4‐16 58 01 c9 37 2e 33 16   .........X..7.3.
      380        0010 ‐ 16   b9   4c 9a 0a 1f                                 ..L...
      381   3271:d=8 hl=2    l=    11 cons:         SEQUENCE
      382   3273:d=9 hl=2    l=     3 prim:          OBJECT            :X509v3 Key Usage
      383   3278:d=9 hl=2    l=     4 prim:          OCTET STRING
      384        0000 ‐ 03   02   01 86                                       ....
      385   3284:d=8 hl=2    l=    18 cons:         SEQUENCE
      386   3286:d=9 hl=2    l=     9 prim:          OBJECT            :1.3.6.1.4.1.311.21.1
      387   3297:d=9 hl=2    l=     5 prim:          OCTET STRING
      388        0000 ‐ 02   03   01 00 01                                    .....
      389   3304:d=8 hl=2    l=    35 cons:         SEQUENCE
      390   3306:d=9 hl=2    l=     9 prim:          OBJECT            :1.3.6.1.4.1.311.21.2
      391   3317:d=9 hl=2    l=    22 prim:          OCTET STRING
      392        0000 ‐ 04   14   fd d1 31 4e d3 26‐8a 95 e1 98 60 3b a8 31   ....1N.&....`;.1
      393        0010 ‐ 6f   a6   3c bc d8 2d                                 o.<..‐
      394   3341:d=8 hl=2    l=    25 cons:         SEQUENCE
      395   3343:d=9 hl=2    l=     9 prim:          OBJECT            :1.3.6.1.4.1.311.20.2

                                                                                                    Page: 8
Case 9:18-cv-80176-BB Document 268-14 Entered on FLSD Docket 08/16/2019 Page 9 of 16



    DEF_00050985.PDF.obj_8.ttf.sig_1.txt

      396   3354:d=9 hl=2 l= 12 prim:              OCTET STRING
      397        0000 ‐ 1e 0a 00 53 00 75   00 62‐00 43 00 41                       ...S.u.b.C.A
      398   3368:d=8 hl=2 l= 31 cons:             SEQUENCE
      399   3370:d=9 hl=2 l=    3 prim:            OBJECT                 :X509v3 Authority Key
      399   Identifier
      400   3375:d=9 hl=2 l= 24 prim:              OCTET STRING
      401        0000 ‐ 30 16 80 14 0e ac   82 60‐40 56 27 97 e5 25 13 fc   0......`@V'..%..
      402        0010 ‐ 2a e1 0a 53 95 59   e4 a4‐                          *..S.Y..
      403   3401:d=8 hl=2 l= 80 cons:             SEQUENCE
      404   3403:d=9 hl=2 l=    3 prim:            OBJECT            :X509v3 CRL
      404   Distribution Points
      405   3408:d=9 hl=2 l= 73 prim:                OCTET STRING
      406        0000 ‐ 30 47 30 45 a0 43   a0   41‐86 3f 68 74 74   70   3a   2f   0G0E.C.A.?http:/
      407        0010 ‐ 2f 63 72 6c 2e 6d   69   63‐72 6f 73 6f 66   74   2e   63   /crl.microsoft.c
      408        0020 ‐ 6f 6d 2f 70 6b 69   2f   63‐72 6c 2f 70 72   6f   64   75   om/pki/crl/produ
      409        0030 ‐ 63 74 73 2f 6d 69   63   72‐6f 73 6f 66 74   72   6f   6f   cts/microsoftroo
      410        0040 ‐ 74 63 65 72 74 2e   63   72‐6c                              tcert.crl
      411   3483:d=8 hl=2 l= 84 cons:               SEQUENCE
      412   3485:d=9 hl=2 l=    8 prim:              OBJECT               :Authority Information
      412   Access
      413   3495:d=9 hl=2 l= 72 prim:                OCTET STRING
      414        0000 ‐ 30 46 30 44 06 08   2b   06‐01 05 05 07 30   02   86   38   0F0D..+.....0..8
      415        0010 ‐ 68 74 74 70 3a 2f   2f   77‐77 77 2e 6d 69   63   72   6f   http://www.micro
      416        0020 ‐ 73 6f 66 74 2e 63   6f   6d‐2f 70 6b 69 2f   63   65   72   soft.com/pki/cer
      417        0030 ‐ 74 73 2f 4d 69 63   72   6f‐73 6f 66 74 52   6f   6f   74   ts/MicrosoftRoot
      418        0040 ‐ 43 65 72 74 2e 63   72   74‐                                Cert.crt
      419   3569:d=5 hl=2 l= 13 cons:            SEQUENCE
      420   3571:d=6 hl=2 l=    9 prim:           OBJECT             :sha1WithRSAEncryption
      421   3582:d=6 hl=2 l=    0 prim:           NULL
      422   3584:d=5 hl=4 l= 513 prim:           BIT STRING
      423        0000 ‐ 00 59 39 3e 7f 26   46   af‐eb 6f 40 b1 32   b5   6a   eb   .Y9>.&F..o@.2.j.
      424        0010 ‐ 0e 2f 6e a8 49 f7   eb   5f‐75 ed 4c 3b 2d   d7   43   ad   ./n.I.._u.L;‐.C.
      425        0020 ‐ 0b fe cb e9 2d 31   a3   23‐cc 7c 50 98 80   21   5d   ac   ....‐1.#.|P..!].
      426        0030 ‐ 3d 2f 4c ba a2 a8   56   9c‐e3 70 bb b8 b4   f8   79   b5   =/L...V..p....y.
      427        0040 ‐ 49 72 f7 3e ea 41   7f   ca‐e1 0c 17 69 cb   a5   9c   20   Ir.>.A.....i...
      428        0050 ‐ 2d fa 0b 50 c4 56   cd   2d‐e3 4a d2 bc 70   e7   a8   0d   ‐..P.V.‐.J..p...
      429        0060 ‐ a2 03 a5 56 e0 b8   8a   4b‐57 f2 95 42 9c   f1   f3   ef   ...V...KW..B....
      430        0070 ‐ ee e3 86 1f 34 3c   b8   56‐9a f0 53 23 85   2a   a4   82   ....4<.V..S#.*..
      431        0080 ‐ 1c 93 e2 94 07 1d   f2   e2‐4e f8 8c a1 ca   e8   13   a5   ........N.......
      432        0090 ‐ 91 4e c8 1b d2 8f   72   95‐2a 71 6d 9b 1a   f8   1c   f0   .N....r.*qm.....
      433        00a0 ‐ 53 d6 67 cc 22 ff   5c   1d‐cd a2 8c bd 27   b2   79   63   S.g.".\.....'.yc
      434        00b0 ‐ 56 44 a2 51 cd f9   e9   a3‐58 56 dd 9b 02   45   44   2f   VD.Q....XV...ED/
      435        00c0 ‐ 5f f4 da ae d4 82   32   6e‐fc a4 95 13 e4   eb   69   e7   _.....2n......i.
      436        00d0 ‐ a9 a2 2c be c8 2b   10   0e‐65 8e 99 db f5   a2   fa   12   ..,..+..e.......
      437        00e0 ‐ 26 09 65 38 94 f1   7a   1f‐4a bb d1 e1 56   e8   d0   78   &.e8..z.J...V..x
      438        00f0 ‐ 96 18 5c c9 35 16   5f   dd‐93 1d 49 8e 2d   be   ad   34   ..\.5._...I.‐..4
      439        0100 ‐ 44 1c ee 10 15 1a   00   5d‐dd 35 5b 21 ce   98   c7   09   D......].5[!....
      440        0110 ‐ ee 85 0e 8c 4f 6d   0e   13‐4e 3d 7c 29 48   9c   72   d1   ....Om..N=|)H.r.
      441        0120 ‐ f3 6c ca c1 ec 70   a3   57‐92 57 7d 94 8d   a0   1b   48   .l...p.W.W}....H
      442        0130 ‐ 03 5a f7 cf a3 67   0a   74‐a5 36 ed 2d 2f   17   c8   e6   .Z...g.t.6.‐/...
      443        0140 ‐ 72 37 12 f4 6f b1   3c   67‐82 f9 52 b2 8d   33   16   65   r7..o.<g..R..3.e
      444        0150 ‐ 1e 0e 8a dd 10 de   64   f4‐6f ce 46 d4 d3   17   e9   79   ......d.o.F....y

                                                                                              Page: 9
Case 9:18-cv-80176-BB Document 268-14 Entered on FLSD Docket 08/16/2019 Page 10 of
                                       16


   DEF_00050985.PDF.obj_8.ttf.sig_1.txt

     445        0160 ‐ c4 04 b4 d3 fb 2c   df   1f‐8a   9e   ac   0a   fb   13   27   40   .....,........'@
     446        0170 ‐ ad e4 f9 e1 a9 7f   46   bb‐07   60   47   65   60   40   4e   b0   ......F..`Ge`@N.
     447        0180 ‐ 42 ec 4e ed b3 76   79   d8‐0a   34   09   6d   1c   80   31   1f   B.N..vy..4.m..1.
     448        0190 ‐ e2 0e 54 dd e5 a1   fb   e5‐47   10   ad   64   98   ff   50   16   ..T.....G..d..P.
     449        01a0 ‐ 2e 7c bf 05 21 7a   e2   95‐41   27   69   c3   93   8f   95   c9   .|..!z..A'i.....
     450        01b0 ‐ 8d d8 9b 21 ae 0d   5c   9c‐f0   a2   ae   86   68   83   0c   6a   ...!..\.....h..j
     451        01c0 ‐ 2d bb 76 6b 00 1d   96   ad‐f2   16   7b   f6   16   83   24   b9   ‐.vk......{...$.
     452        01d0 ‐ 88 cf 6a a8 47 31   2f   9a‐dc   e3   71   3d   d7   00   7e   62   ..j.G1/...q=..~b
     453        01e0 ‐ 47 d1 ce 88 c9 b8   18   fa‐0e   72   8d   c1   a3   3d   af   02   G........r...=..
     454        01f0 ‐ 40 6a ff 69 9b 96   e2   10‐a8   10   b4   37   50   08   d6   c3   @j.i.......7P...
     455        0200 ‐ 3d                                                                  =
     456   4101:d=4 hl=4 l=1543 cons:       SEQUENCE
     457   4105:d=5 hl=4 l=1007 cons:        SEQUENCE
     458   4109:d=6 hl=2 l=    3 cons:        cont [ 0 ]
     459   4111:d=7 hl=2 l=    1 prim:         INTEGER           :02
     460   4114:d=6 hl=2 l= 10 prim:          INTEGER           :6116683400000000001C
     461   4126:d=6 hl=2 l= 13 cons:          SEQUENCE
     462   4128:d=7 hl=2 l=    9 prim:         OBJECT            :sha1WithRSAEncryption
     463   4139:d=7 hl=2 l=    0 prim:         NULL
     464   4141:d=6 hl=2 l= 95 cons:          SEQUENCE
     465   4143:d=7 hl=2 l= 19 cons:           SET
     466   4145:d=8 hl=2 l= 17 cons:            SEQUENCE
     467   4147:d=9 hl=2 l= 10 prim:             OBJECT            :domainComponent
     468   4159:d=9 hl=2 l=    3 prim:           IA5STRING         :com
     469   4164:d=7 hl=2 l= 25 cons:           SET
     470   4166:d=8 hl=2 l= 23 cons:            SEQUENCE
     471   4168:d=9 hl=2 l= 10 prim:             OBJECT            :domainComponent
     472   4180:d=9 hl=2 l=    9 prim:           IA5STRING         :microsoft
     473   4191:d=7 hl=2 l= 45 cons:           SET
     474   4193:d=8 hl=2 l= 43 cons:            SEQUENCE
     475   4195:d=9 hl=2 l=    3 prim:           OBJECT            :commonName
     476   4200:d=9 hl=2 l= 36 prim:             PRINTABLESTRING   :Microsoft Root
     476   Certificate Authority
     477   4238:d=6 hl=2 l= 30 cons:            SEQUENCE
     478   4240:d=7 hl=2 l= 13 prim:             UTCTIME           :070403125309Z
     479   4255:d=7 hl=2 l= 13 prim:             UTCTIME           :210403130309Z
     480   4270:d=6 hl=2 l= 119 cons:           SEQUENCE
     481   4272:d=7 hl=2 l= 11 cons:             SET
     482   4274:d=8 hl=2 l=    9 cons:            SEQUENCE
     483   4276:d=9 hl=2 l=    3 prim:             OBJECT            :countryName
     484   4281:d=9 hl=2 l=    2 prim:             PRINTABLESTRING   :US
     485   4285:d=7 hl=2 l= 19 cons:             SET
     486   4287:d=8 hl=2 l= 17 cons:              SEQUENCE
     487   4289:d=9 hl=2 l=    3 prim:             OBJECT            :stateOrProvinceName
     488   4294:d=9 hl=2 l= 10 prim:               PRINTABLESTRING   :Washington
     489   4306:d=7 hl=2 l= 16 cons:             SET
     490   4308:d=8 hl=2 l= 14 cons:              SEQUENCE
     491   4310:d=9 hl=2 l=    3 prim:             OBJECT            :localityName
     492   4315:d=9 hl=2 l=    7 prim:             PRINTABLESTRING   :Redmond
     493   4324:d=7 hl=2 l= 30 cons:             SET
     494   4326:d=8 hl=2 l= 28 cons:              SEQUENCE
     495   4328:d=9 hl=2 l=    3 prim:             OBJECT            :organizationName

                                                                                                    Page: 10
Case 9:18-cv-80176-BB Document 268-14 Entered on FLSD Docket 08/16/2019 Page 11 of
                                       16


   DEF_00050985.PDF.obj_8.ttf.sig_1.txt

     496   4333:d=9 hl=2    l=   21   prim:            PRINTABLESTRING         :Microsoft Corporation
     497   4356:d=7 hl=2    l=   33   cons:          SET
     498   4358:d=8 hl=2    l=   31   cons:           SEQUENCE
     499   4360:d=9 hl=2    l=    3   prim:            OBJECT                  :commonName
     500   4365:d=9 hl=2    l=   24   prim:            PRINTABLESTRING         :Microsoft Time‐Stamp
     500   PCA
     501   4391:d=6 hl=4    l=   290 cons:           SEQUENCE
     502   4395:d=7 hl=2    l=    13 cons:            SEQUENCE
     503   4397:d=8 hl=2    l=     9 prim:             OBJECT                  :rsaEncryption
     504   4408:d=8 hl=2    l=     0 prim:             NULL
     505   4410:d=7 hl=4    l=   271 prim:            BIT STRING
     506        0000 ‐ 00   30   82 01 0a 02   82   01‐01 00 9f a1   6c   b1   df   db   .0..........l...
     507        0010 ‐ 48   92   2a 7c 6b 2e   19   e1‐bd e2 e3 c5   99   51   23   50   H.*|k........Q#P
     508        0020 ‐ ad   ce   dd 18 4e 24   0f   ee‐d1 a7 d1 4c   ad   74   30   20   ....N$.....L.t0
     509        0030 ‐ 11   eb   07 d5 54 95   15   49‐94 1b 42 92   ae   98   5c   30   ....T..I..B...\0
     510        0040 ‐ 26   da   00 6b e8 7b   bd   ec‐89 07 0f f7   0e   04   98   f0   &..k.{..........
     511        0050 ‐ 89   cc   1f cb 33 24   87   9d‐f2 f4 67 1c   2c   fc   7b   e7   ....3$....g.,.{.
     512        0060 ‐ 88   1d   ea e7 4e a3   a1   c1‐23 53 ca 8d   fa   45   cf   09   ....N...#S...E..
     513        0070 ‐ d0   5e   af d0 b0 42   04   a2‐f9 a6 6c 93   67   d7   28   dc   .^...B....l.g.(.
     514        0080 ‐ 46   53   b0 86 d0 e5   28   46‐2e 27 ac 86   4f   55   52   0c   FS....(F.'..OUR.
     515        0090 ‐ e4   03   2c fb 6a 90   90   30‐6e 87 f3 59   30   9d   fa   7e   ..,.j..0n..Y0..~
     516        00a0 ‐ d6   97   b3 e8 21 97   7e   f8‐d2 13 f3 08   b7   53   6d   52   ....!.~......SmR
     517        00b0 ‐ b4   45   90 9f 48 00   4a   47‐66 11 27 29   66   a8   97   e4   .E..H.JGf.')f...
     518        00c0 ‐ d3   06   81 4a a2 f9   84   a7‐11 47 14 09   82   9f   84   ed   ...J.....G......
     519        00d0 ‐ 55   78   fe 01 9a 1d   50   08‐85 00 10 30   46   ed   b7   de   Ux....P....0F...
     520        00e0 ‐ 23   46   bb c4 2d 54   9f   af‐1e 78 41 31   77   cc   9b   df   #F..‐T...xA1w...
     521        00f0 ‐ 3b   83   93 a1 61 02   b5   1d‐0d b1 fc f7   9b   b2   01   ce   ;...a...........
     522        0100 ‐ 22   4b   54 ff f9 05   c3   c2‐20 0b 02 03   01   00   01        "KT..... ......
     523   4685:d=6 hl=4    l=   427 cons:           cont [ 3 ]
     524   4689:d=7 hl=4    l=   423 cons:            SEQUENCE
     525   4693:d=8 hl=2    l=    15 cons:             SEQUENCE
     526   4695:d=9 hl=2    l=     3 prim:              OBJECT                 :X509v3 Basic
     526   Constraints
     527   4700:d=9 hl=2    l=   1 prim:               BOOLEAN                 :255
     528   4703:d=9 hl=2    l=   5 prim:               OCTET STRING
     529        0000 ‐ 30   03 01 01 ff                                                  0....
     530   4710:d=8 hl=2    l= 29 cons:               SEQUENCE
     531   4712:d=9 hl=2    l=   3 prim:               OBJECT                  :X509v3 Subject Key
     531   Identifier
     532   4717:d=9 hl=2    l=    22 prim:          OCTET STRING
     533        0000 ‐ 04   14   23 34 f8 d9 52 46‐70 0a ed 40 fb 76 fb b3   ..#4..RFp..@.v..
     534        0010 ‐ 2b   b0   c3 35 b3 0f                                 +..5..
     535   4741:d=8 hl=2    l=    11 cons:         SEQUENCE
     536   4743:d=9 hl=2    l=     3 prim:          OBJECT            :X509v3 Key Usage
     537   4748:d=9 hl=2    l=     4 prim:          OCTET STRING
     538        0000 ‐ 03   02   01 86                                       ....
     539   4754:d=8 hl=2    l=    16 cons:         SEQUENCE
     540   4756:d=9 hl=2    l=     9 prim:          OBJECT            :1.3.6.1.4.1.311.21.1
     541   4767:d=9 hl=2    l=     3 prim:          OCTET STRING
     542        0000 ‐ 02   01   00                                          ...
     543   4772:d=8 hl=3    l=   152 cons:         SEQUENCE
     544   4775:d=9 hl=2    l=     3 prim:          OBJECT            :X509v3 Authority Key

                                                                                                  Page: 11
Case 9:18-cv-80176-BB Document 268-14 Entered on FLSD Docket 08/16/2019 Page 12 of
                                       16


   DEF_00050985.PDF.obj_8.ttf.sig_1.txt

           Identifier
     545   4780:d=9 hl=3 l= 144 prim:               OCTET STRING
     546        0000 ‐ 30 81 8d 80 14 0e   ac   82‐60 40 56 27 97   e5   25   13   0.......`@V'..%.
     547        0010 ‐ fc 2a e1 0a 53 95   59   e4‐a4 a1 63 a4 61   30   5f   31   .*..S.Y...c.a0_1
     548        0020 ‐ 13 30 11 06 0a 09   92   26‐89 93 f2 2c 64   01   19   16   .0.....&...,d...
     549        0030 ‐ 03 63 6f 6d 31 19   30   17‐06 0a 09 92 26   89   93   f2   .com1.0.....&...
     550        0040 ‐ 2c 64 01 19 16 09   6d   69‐63 72 6f 73 6f   66   74   31   ,d....microsoft1
     551        0050 ‐ 2d 30 2b 06 03 55   04   03‐13 24 4d 69 63   72   6f   73   ‐0+..U...$Micros
     552        0060 ‐ 6f 66 74 20 52 6f   6f   74‐20 43 65 72 74   69   66   69   oft Root Certifi
     553        0070 ‐ 63 61 74 65 20 41   75   74‐68 6f 72 69 74   79   82   10   cate Authority..
     554        0080 ‐ 79 ad 16 a1 4a a0   a5   ad‐4c 73 58 f4 07   13   2e   65   y...J...LsX....e
     555   4927:d=8 hl=2 l= 80 cons:               SEQUENCE
     556   4929:d=9 hl=2 l=    3 prim:              OBJECT               :X509v3 CRL
     556   Distribution Points
     557   4934:d=9 hl=2 l= 73 prim:                OCTET STRING
     558        0000 ‐ 30 47 30 45 a0 43   a0   41‐86 3f 68 74 74   70   3a   2f   0G0E.C.A.?http:/
     559        0010 ‐ 2f 63 72 6c 2e 6d   69   63‐72 6f 73 6f 66   74   2e   63   /crl.microsoft.c
     560        0020 ‐ 6f 6d 2f 70 6b 69   2f   63‐72 6c 2f 70 72   6f   64   75   om/pki/crl/produ
     561        0030 ‐ 63 74 73 2f 6d 69   63   72‐6f 73 6f 66 74   72   6f   6f   cts/microsoftroo
     562        0040 ‐ 74 63 65 72 74 2e   63   72‐6c                              tcert.crl
     563   5009:d=8 hl=2 l= 84 cons:               SEQUENCE
     564   5011:d=9 hl=2 l=    8 prim:              OBJECT               :Authority Information
     564   Access
     565   5021:d=9 hl=2 l= 72 prim:                OCTET STRING
     566        0000 ‐ 30 46 30 44 06 08   2b   06‐01 05 05 07 30   02   86   38   0F0D..+.....0..8
     567        0010 ‐ 68 74 74 70 3a 2f   2f   77‐77 77 2e 6d 69   63   72   6f   http://www.micro
     568        0020 ‐ 73 6f 66 74 2e 63   6f   6d‐2f 70 6b 69 2f   63   65   72   soft.com/pki/cer
     569        0030 ‐ 74 73 2f 4d 69 63   72   6f‐73 6f 66 74 52   6f   6f   74   ts/MicrosoftRoot
     570        0040 ‐ 43 65 72 74 2e 63   72   74‐                                Cert.crt
     571   5095:d=8 hl=2 l= 19 cons:               SEQUENCE
     572   5097:d=9 hl=2 l=    3 prim:              OBJECT               :X509v3 Extended Key
     572   Usage
     573   5102:d=9 hl=2 l= 12 prim:              OCTET STRING
     574        0000 ‐ 30 0a 06 08 2b 06   01 05‐05 07 03 08                       0...+.......
     575   5116:d=5 hl=2 l= 13 cons:          SEQUENCE
     576   5118:d=6 hl=2 l=    9 prim:         OBJECT               :sha1WithRSAEncryption
     577   5129:d=6 hl=2 l=    0 prim:         NULL
     578   5131:d=5 hl=4 l= 513 prim:         BIT STRING
     579        0000 ‐ 00 10 97 8a c3 5c   03 44‐36 dd e9 b4 ad     77   db   ce   .....\.D6....w..
     580        0010 ‐ 79 51 4d 01 b1 2e   74 71‐5b 6d 0c 13 ab     ce   be   7b   yQM...tq[m.....{
     581        0020 ‐ 8f b8 2e d4 12 a2   8c 6d‐62 b8 57 02 cb     4e   20   13   .......mb.W..N .
     582        0030 ‐ 50 99 dd 7a 40 e2   57 bb‐af 58 9a 1c e1     1d   01   86   P..z@.W..X......
     583        0040 ‐ ac bb 78 f2 8b d0   ec 3b‐01 ee e2 be 8f     0a   05   c8   ..x....;........
     584        0050 ‐ 8d 48 e2 f0 53 15   dd 4f‐ab 92 e4 e7 8d     6a   d5   80   .H..S..O.....j..
     585        0060 ‐ c1 e6 94 f2 06 2f   85 03‐e9 91 2a 24 22     70   fb   f6   ...../....*$"p..
     586        0070 ‐ fc e4 78 99 2e 0d   f7 07‐e2 70 bc 18 4e     9d   8e   6b   ..x......p..N..k
     587        0080 ‐ 0a 72 95 b8 a1 39   9c 67‐2d c5 51 0e ea     62   5c   3f   .r...9.g‐.Q..b\?
     588        0090 ‐ 16 98 8b 20 3f e2   07 1a‐32 f9 cc 31 4a     76   31   3d   ... ?...2..1Jv1=
     589        00a0 ‐ 2b 72 0b c8 ea 70   3d ff‐85 0a 13 df c2     0a   61   8e   +r...p=.......a.
     590        00b0 ‐ f0 d7 b8 17 eb 4e   8b 7f‐c5 35 2b 5e a3     bf   eb   bc   .....N...5+^....
     591        00c0 ‐ 7d 0b 42 7b d4 53   72 21‐ee 30 ca bb 78     65   5c   5b   }.B{.Sr!.0..xe\[
     592        00d0 ‐ 01 17 0a 14 0e d2   da 14‐98 f5 3c b9 66     58   b3   2d   ..........<.fX.‐

                                                                                            Page: 12
Case 9:18-cv-80176-BB Document 268-14 Entered on FLSD Docket 08/16/2019 Page 13 of
                                       16


   DEF_00050985.PDF.obj_8.ttf.sig_1.txt

     593        00e0 ‐ 2f e7 f9 85 86 cc 51 56‐e8 9d 70 94 6c ac 39 4c   /.....QV..p.l.9L
     594        00f0 ‐ d4 f6 79 bf aa 18 7a 62‐29 ef a2 9b 29 34 06 77   ..y...zb)...)4.w
     595        0100 ‐ 1a 62 c9 3d 1e 6d 1f 82‐f0 0b c7 2c bb cf 43 b3   .b.=.m.....,..C.
     596        0110 ‐ e5 f9 ec 7d b5 e3 a4 a8‐74 35 b8 4e c5 71 23 12   ...}....t5.N.q#.
     597        0120 ‐ 26 76 0b 3c 52 8c 71 5a‐46 43 14 bc b3 b3 b0 4d   &v.<R.qZFC.....M
     598        0130 ‐ 67 c8 9f 42 ff 80 79 21‐80 9e 15 30 66 e8 42 12   g..B..y!...0f.B.
     599        0140 ‐ 5e 1a c8 9e 22 21 d0 43‐e9 2b e9 bb f4 48 cc 2c   ^..."!.C.+...H.,
     600        0150 ‐ d4 d8 32 80 4c 26 2a 48‐24 5f 5a ea 56 ef a6 de   ..2.L&*H$_Z.V...
     601        0160 ‐ 99 9d ca 3a 6f bd 81 27‐74 06 11 ee 76 21 bf 9b   ...:o..'t...v!..
     602        0170 ‐ 82 c1 27 54 b6 b1 6a 3d‐89 a1 76 61 b4 6e a1 13   ..'T..j=..va.n..
     603        0180 ‐ a6 bf aa 47 f0 12 6f fd‐8a 32 6c b2 fe df 51 c8   ...G..o..2l...Q.
     604        0190 ‐ 8c 23 c9 66 bd 9d 1d 87‐12 64 02 3d 2d af 59 8f   .#.f.....d.=‐.Y.
     605        01a0 ‐ b8 e4 21 e5 b5 b0 ca 63‐b4 78 54 05 d4 41 2e 50   ..!....c.xT..A.P
     606        01b0 ‐ ac 94 b0 a5 78 ab b3 a0‐96 75 1a d9 92 87 13 75   ....x....u.....u
     607        01c0 ‐ 22 2f 32 a8 08 6e a0 5b‐8c 25 bf a0 ef 84 ca 21   "/2..n.[.%.....!
     608        01d0 ‐ d6 eb 1e 4f c9 9a ee 49‐e0 f7 01 65 6f 89 0b 7d   ...O...I...eo..}
     609        01e0 ‐ c8 69 c8 e6 6e ea a7 97‐ce 31 29 ff 0e c5 5b 5c   .i..n....1)...[\
     610        01f0 ‐ d8 4d 1b a1 d8 fa 2f 9e‐3f 2e 55 16 6b c9 13 a3   .M..../.?.U.k...
     611        0200 ‐ fd                                                .
     612   5648:d=3 hl=4 l=1195 cons:     SET
     613   5652:d=4 hl=4 l=1191 cons:      SEQUENCE
     614   5656:d=5 hl=2 l=    1 prim:      INTEGER           :01
     615   5659:d=5 hl=3 l= 144 cons:       SEQUENCE
     616   5662:d=6 hl=2 l= 121 cons:        SEQUENCE
     617   5664:d=7 hl=2 l= 11 cons:          SET
     618   5666:d=8 hl=2 l=    9 cons:         SEQUENCE
     619   5668:d=9 hl=2 l=    3 prim:          OBJECT            :countryName
     620   5673:d=9 hl=2 l=    2 prim:          PRINTABLESTRING   :US
     621   5677:d=7 hl=2 l= 19 cons:          SET
     622   5679:d=8 hl=2 l= 17 cons:           SEQUENCE
     623   5681:d=9 hl=2 l=    3 prim:          OBJECT            :stateOrProvinceName
     624   5686:d=9 hl=2 l= 10 prim:            PRINTABLESTRING   :Washington
     625   5698:d=7 hl=2 l= 16 cons:          SET
     626   5700:d=8 hl=2 l= 14 cons:           SEQUENCE
     627   5702:d=9 hl=2 l=    3 prim:          OBJECT            :localityName
     628   5707:d=9 hl=2 l=    7 prim:          PRINTABLESTRING   :Redmond
     629   5716:d=7 hl=2 l= 30 cons:          SET
     630   5718:d=8 hl=2 l= 28 cons:           SEQUENCE
     631   5720:d=9 hl=2 l=    3 prim:          OBJECT            :organizationName
     632   5725:d=9 hl=2 l= 21 prim:            PRINTABLESTRING   :Microsoft Corporation
     633   5748:d=7 hl=2 l= 35 cons:          SET
     634   5750:d=8 hl=2 l= 33 cons:           SEQUENCE
     635   5752:d=9 hl=2 l=    3 prim:          OBJECT            :commonName
     636   5757:d=9 hl=2 l= 26 prim:            PRINTABLESTRING   :Microsoft Code Signing
     636   PCA
     637   5785:d=6 hl=2 l= 19 prim:         INTEGER
     637   :33000000CA6CD5321235C4E1550001000000CA
     638   5806:d=5 hl=2 l=    9 cons:      SEQUENCE
     639   5808:d=6 hl=2 l=    5 prim:       OBJECT            :sha1
     640   5815:d=6 hl=2 l=    0 prim:       NULL
     641   5817:d=5 hl=3 l= 196 cons:       cont [ 0 ]
     642   5820:d=6 hl=2 l= 25 cons:         SEQUENCE

                                                                                  Page: 13
Case 9:18-cv-80176-BB Document 268-14 Entered on FLSD Docket 08/16/2019 Page 14 of
                                       16


   DEF_00050985.PDF.obj_8.ttf.sig_1.txt

     643   5822:d=7 hl=2    l=    9   prim:        OBJECT            :contentType
     644   5833:d=7 hl=2    l=   12   cons:        SET
     645   5835:d=8 hl=2    l=   10   prim:         OBJECT            :1.3.6.1.4.1.311.2.1.4
     646   5847:d=6 hl=2    l=   28   cons:       SEQUENCE
     647   5849:d=7 hl=2    l=   10   prim:        OBJECT            :1.3.6.1.4.1.311.2.1.11
     648   5861:d=7 hl=2    l=   14   cons:        SET
     649   5863:d=8 hl=2    l=   12   cons:         SEQUENCE
     650   5865:d=9 hl=2    l=   10   prim:          OBJECT            :Microsoft Individual
     650   Code Signing
     651   5877:d=6 hl=2    l=    35 cons:         SEQUENCE
     652   5879:d=7 hl=2    l=     9 prim:          OBJECT            :messageDigest
     653   5890:d=7 hl=2    l=    22 cons:          SET
     654   5892:d=8 hl=2    l=    20 prim:           OCTET STRING
     655        0000 ‐ 2b   f2   a8 00 1e 64   8d 79‐10 89 be e1 e3 df 70 84   +....d.y......p.
     656        0010 ‐ 61   11   47 57                                         a.GW
     657   5914:d=6 hl=2    l=   100 cons:         SEQUENCE
     658   5916:d=7 hl=2    l=    10 prim:          OBJECT            :1.3.6.1.4.1.311.2.1.12
     659   5928:d=7 hl=2    l=    86 cons:          SET
     660   5930:d=8 hl=2    l=    84 cons:           SEQUENCE
     661   5932:d=9 hl=2    l=    42 cons:            cont [ 0 ]
     662   5934:d=10 hl=2   l=    40 prim:             cont [ 0 ]
     663   5976:d=9 hl=2    l=    38 cons:            cont [ 1 ]
     664   5978:d=10 hl=2   l=    36 prim:             cont [ 0 ]
     665   6016:d=5 hl=2    l=    13 cons:        SEQUENCE
     666   6018:d=6 hl=2    l=     9 prim:         OBJECT            :rsaEncryption
     667   6029:d=6 hl=2    l=     0 prim:         NULL
     668   6031:d=5 hl=4    l=   256 prim:        OCTET STRING
     669        0000 ‐ 20   fa   87 6d 52 2a   27 55‐e6 25 c0 db 8c ec ea 76    ..mR*'U.%.....v
     670        0010 ‐ ba   75   2b 57 87 fd   0e 7a‐0d c9 d8 53 67 82 b8 82   .u+W...z...Sg...
     671        0020 ‐ cf   e8   4c f5 9f 30   64 ab‐5f 1f 02 98 0e 40 f4 1a   ..L..0d._....@..
     672        0030 ‐ 74   63   50 b0 06 3e   7d 58‐9b 92 a3 d0 3a 5f 58 6a   tcP..>}X....:_Xj
     673        0040 ‐ 0a   00   93 27 c5 6e   d3 e6‐85 16 3d 3b 40 0d 0c 36   ...'.n....=;@..6
     674        0050 ‐ be   5f   62 8d a2 85   07 36‐d0 5f f2 4a c9 cd e7 b5   ._b....6._.J....
     675        0060 ‐ c5   20   e3 93 61 8a   26 77‐a7 07 64 ed ec b5 16 bd   . ..a.&w..d.....
     676        0070 ‐ a2   75   3f ee be 2a   b2 11‐11 de 87 df 9e fd 5c b1   .u?..*........\.
     677        0080 ‐ 67   cb   a6 98 c8 26   ab 66‐78 2d 5c 95 d1 22 22 25   g....&.fx‐\..""%
     678        0090 ‐ 16   45   41 7a 7d f2   f6 b5‐20 9f f0 87 04 0a f2 97   .EAz}... .......
     679        00a0 ‐ 3a   a0   73 63 36 68   ed 1c‐db b4 98 b7 cb d2 e9 49   :.sc6h.........I
     680        00b0 ‐ 5a   9c   65 92 71 fa   ca 03‐41 6c da 5f d3 ba 74 a0   Z.e.q...Al._..t.
     681        00c0 ‐ 5c   b5   66 c1 6d ee   4f bf‐ed 2a d5 f7 c6 dd 25 8b   \.f.m.O..*....%.
     682        00d0 ‐ 42   60   15 e9 07 a9   3a cb‐c3 f5 bf 76 66 e9 de b5   B`....:....vf...
     683        00e0 ‐ 74   74   7a 7b 60 c4   6b 0d‐36 b9 8f 9c 81 a4 0c 08   ttz{`.k.6.......
     684        00f0 ‐ 2b   36   e8 ff c7 77   a3 53‐01 ea 50 ca 2b d9 35 a9   +6...w.S..P.+.5.
     685   6291:d=5 hl=4    l=   552 cons:        cont [ 1 ]
     686   6295:d=6 hl=4    l=   548 cons:         SEQUENCE
     687   6299:d=7 hl=2    l=     9 prim:          OBJECT            :countersignature
     688   6310:d=7 hl=4    l=   533 cons:          SET
     689   6314:d=8 hl=4    l=   529 cons:           SEQUENCE
     690   6318:d=9 hl=2    l=     1 prim:            INTEGER           :01
     691   6321:d=9 hl=3    l=   142 cons:            SEQUENCE
     692   6324:d=10 hl=2   l=   119 cons:             SEQUENCE
     693   6326:d=11 hl=2   l=    11 cons:              SET

                                                                                        Page: 14
Case 9:18-cv-80176-BB Document 268-14 Entered on FLSD Docket 08/16/2019 Page 15 of
                                       16


   DEF_00050985.PDF.obj_8.ttf.sig_1.txt

     694   6328:d=12 hl=2 l=   9 cons:             SEQUENCE
     695   6330:d=13 hl=2 l=   3 prim:              OBJECT            :countryName
     696   6335:d=13 hl=2 l=   2 prim:              PRINTABLESTRING   :US
     697   6339:d=11 hl=2 l= 19 cons:             SET
     698   6341:d=12 hl=2 l= 17 cons:              SEQUENCE
     699   6343:d=13 hl=2 l=   3 prim:              OBJECT
     699   :stateOrProvinceName
     700   6348:d=13 hl=2 l= 10 prim:               PRINTABLESTRING   :Washington
     701   6360:d=11 hl=2 l= 16 cons:             SET
     702   6362:d=12 hl=2 l= 14 cons:              SEQUENCE
     703   6364:d=13 hl=2 l=   3 prim:              OBJECT            :localityName
     704   6369:d=13 hl=2 l=   7 prim:              PRINTABLESTRING   :Redmond
     705   6378:d=11 hl=2 l= 30 cons:             SET
     706   6380:d=12 hl=2 l= 28 cons:              SEQUENCE
     707   6382:d=13 hl=2 l=   3 prim:              OBJECT            :organizationName
     708   6387:d=13 hl=2 l= 21 prim:               PRINTABLESTRING   :Microsoft
     708   Corporation
     709   6410:d=11 hl=2 l= 33 cons:             SET
     710   6412:d=12 hl=2 l= 31 cons:              SEQUENCE
     711   6414:d=13 hl=2 l=   3 prim:              OBJECT            :commonName
     712   6419:d=13 hl=2 l= 24 prim:               PRINTABLESTRING   :Microsoft
     712   Time‐Stamp PCA
     713   6445:d=10 hl=2 l= 19 prim:            INTEGER
     713   :3300000071B32E8A6B82AA1F4E000000000071
     714   6466:d=9 hl=2 l=    9 cons:          SEQUENCE
     715   6468:d=10 hl=2 l=   5 prim:           OBJECT            :sha1
     716   6475:d=10 hl=2 l=   0 prim:           NULL
     717   6477:d=9 hl=2 l= 93 cons:            cont [ 0 ]
     718   6479:d=10 hl=2 l= 24 cons:            SEQUENCE
     719   6481:d=11 hl=2 l=   9 prim:            OBJECT            :contentType
     720   6492:d=11 hl=2 l= 11 cons:             SET
     721   6494:d=12 hl=2 l=   9 prim:             OBJECT            :pkcs7‐data
     722   6505:d=10 hl=2 l= 28 cons:            SEQUENCE
     723   6507:d=11 hl=2 l=   9 prim:            OBJECT            :signingTime
     724   6518:d=11 hl=2 l= 15 cons:             SET
     725   6520:d=12 hl=2 l= 13 prim:              UTCTIME           :150522190005Z
     726   6535:d=10 hl=2 l= 35 cons:            SEQUENCE
     727   6537:d=11 hl=2 l=   9 prim:            OBJECT            :messageDigest
     728   6548:d=11 hl=2 l= 22 cons:             SET
     729   6550:d=12 hl=2 l= 20 prim:              OCTET STRING
     730        0000 ‐ 89 1e ee d0 28 15 85 ca‐a1 b7 fd ba 5c b0 e5 d8   ....(.......\...
     731        0010 ‐ 7f c1 be 34                                       ...4
     732   6572:d=9 hl=2 l= 13 cons:            SEQUENCE
     733   6574:d=10 hl=2 l=   9 prim:           OBJECT            :sha1WithRSAEncryption
     734   6585:d=10 hl=2 l=   0 prim:           NULL
     735   6587:d=9 hl=4 l= 256 prim:           OCTET STRING
     736        0000 ‐ a3 44 47 bb f1 05 85 35‐02 f8 b3 9e 1c 16 c6 cb   .DG....5........
     737        0010 ‐ c9 c4 31 b9 f7 9d ee cf‐d5 ee 16 1b 15 4a 14 b3   ..1..........J..
     738        0020 ‐ 32 5a 9b 23 f7 38 ca c5‐c0 e6 3f ca 66 a3 63 5e   2Z.#.8....?.f.c^
     739        0030 ‐ ea 80 db ed af 83 66 2e‐c5 37 61 41 59 2b 92 3c   ......f..7aAY+.<
     740        0040 ‐ 7b 14 42 7b 99 ec 7f 9b‐77 d4 d7 9c 71 d7 93 5b   {.B{....w...q..[
     741        0050 ‐ f8 cd 53 16 ee 22 ec ad‐e3 ee 6a 95 65 c3 9a a3   ..S.."....j.e...

                                                                                  Page: 15
Case 9:18-cv-80176-BB Document 268-14 Entered on FLSD Docket 08/16/2019 Page 16 of
                                       16


   DEF_00050985.PDF.obj_8.ttf.sig_1.txt

     742       0060   ‐   b6   fe   80   aa   02   19   9c   0d‐b4   4d   43   e7   a9   92   66   70   .........MC...fp
     743       0070   ‐   48   10   33   e1   ef   53   a6   72‐f1   ed   e6   e7   63   86   72   ba   H.3..S.r....c.r.
     744       0080   ‐   5d   fb   07   16   c2   5f   c9   9b‐93   4c   43   3f   1f   18   f3   15   ]...._...LC?....
     745       0090   ‐   6d   b9   ef   be   2d   51   87   03‐c6   a8   bf   3f   50   cd   82   06   m...‐Q.....?P...
     746       00a0   ‐   67   39   ef   a3   c8   08   a2   2a‐f5   e7   15   4d   99   59   7d   c5   g9.....*...M.Y}.
     747       00b0   ‐   95   e8   51   81   c2   8c   d9   1f‐68   eb   4d   ac   1f   06   a3   7b   ..Q.....h.M....{
     748       00c0   ‐   e3   0c   b8   d7   67   c8   3d   fc‐55   ad   d0   2c   b9   cc   f4   70   ....g.=.U..,...p
     749       00d0   ‐   f3   c2   76   b6   97   20   40   b4‐f1   c6   7b   21   c5   a1   f6   50   ..v.. @...{!...P
     750       00e0   ‐   3d   0f   36   27   e0   b2   81   fc‐11   7e   85   ed   01   4e   20   c3   =.6'.....~...N .
     751       00f0   ‐   73   d7   98   ef   17   3b   46   8f‐e6   e2   14   3a   7b   2e   b3   46   s....;F....:{..F




                                                                                                                 Page: 16
